                                        United States District Court
                                       Central District of California

UNITED STATES OF AMERICA vs.                                                                                       CR-17-334-R
Defendant: PAUL YUTAKA ISEDA                                                                               S.S.#-------3274
            AKA: PAUL ISEDA

----------------------------------------------------------------------
       SECOND AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
 (Amended Pursuant to Mandate of the USCA 9th Circuit filed 1/11/2019 and
                              Order dated 1/28/19)
----------------------------------------------------------------------

     In the presence of the attorney for the government, the defendant
appeared in person, on:  December 14, 2017 (original sentencing date)
                         Month / Day / Year

COUNSEL: XX               WITH COUNSEL                      Lisa Shinar LaBarre, DFPD

 X PLEA:
       X GUILTY, and the Court being satisfied that there is a factual
basis for the plea.
          NOLO CONTENDERE                NOT GUILTY

FINDING:
     There being a FINDING of X GUILTY, defendant has been convicted
as charged of the offense(s) of:    Felon in Possession of Explosive
Materials, in violation of 18 U.S.C. § 842(i) as charged in the Single-
Count Information.

JUDGMENT AND PROBATION/COMMITMENT ORDER:
          The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause to the
contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant to
the Sentencing Reform Act of 1984, it is the judgement of the court the defendant is hereby committed to the Bureau of Prisons to be imprisoned
for a term of:

     Six (6) months on the Single-Count Information. Six(6) months
shall be served in custody and six (6) months shall be served in home
confinement.

     Upon release from imprisonment, the defendant shall be placed on
supervised release for a term of three (3) years, under the following
terms and conditions:

1.        Following defendant's release from imprisonment, defendant shall
          serve the first six (6) months in home confinement. Defendant's
          home confinement may include electronic monitoring, GPS, Alcohol
          Monitoring Unit or automated identification system and defendant
          shall observe all rules, as directed by the Probation Officer. The
          defendant shall maintain a residential telephone line without
          devices and/or services that may interrupt operation of the
          monitoring equipment.

2.        The defendant shall comply with the rules and regulations of the
          United States Probation Office and General Order 18-10.

-- GO TO PAGE TWO --                                                                                           _____CCH______
                                                                                                               Deputy Clerk
U.S.A. V. PAUL YUTAKA ISEDA                     CR-17-334-R
-- CONTINUED FROM PAGE ONE --                      PAGE TWO
===========================================================
   SECOND AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
3.   During the period of community supervision, the defendant shall
     pay the special assessment, fine, and the contribution towards his
     court appointed attorney fees, in accordance with this judgment's
     orders pertaining to such payment.

4.   The defendant shall cooperate in the collection of a DNA sample
     from the defendant.

5.   The defendant shall apply all monies received from income tax
     refunds to the outstanding Court-ordered financial obligation. In
     addition, the defendant shall apply all monies received from
     lottery winnings, inheritance, judgments and any anticipated or
     unexpected financial gains to the outstanding Court-ordered
     financial obligation.

6.   The defendant shall participate in mental health treatment, which
     may include evaluation and counseling, until discharged from the
     treatment by the treatment provider, with the approval of the
     Probation Officer.

7.   As directed by the Probation Officer, the defendant shall pay all
     or part of the costs of the Court-ordered treatment to the
     aftercare contractors during the period of community supervision.
     The defendant shall provide payment and proof of payment as
     directed by the Probation Officer.      If the defendant has no
     ability to pay, no payment shall be required.

8.   The defendant shall submit his person,          property, house,
     residence, vehicle, papers, computers [as defined in18 U.S.C. §
     1030(e)(1)], other electronic communications or data storage
     devices or media, cell phones, office or other areas under the
     offender's control to a search conducted by a United States
     Probation Officer or law enforcement officer. Failure to submit to
     a search may be grounds for revocation. The defendant shall warn
     any other occupants that the premises may be subject to searches
     pursuant to this condition. Any search pursuant to this condition
     will be conducted at a reasonable time and in a reasonable manner
     upon reasonable suspicion that the defendant has violated a
     condition of his supervision and that the areas to be searched
     contain evidence of this violation.

     The Court authorizes the Probation Officer to disclose the
Presentence Report, and/or any previous mental health evaluations or
reports, to the treatment provider. The treatment provider may provide
information (excluding the Presentence report), to State or local

-- GO TO PAGE TWO --                                   _____CCH______
                                                       Deputy Clerk
U.S.A. V. PAUL YUTAKA ISEDA                     CR-17-334-R
-- CONTINUED FROM PAGE ONE --                      PAGE TWO
===========================================================
   SECOND AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
social service agencies (such as the State of California, Department of
Social Service), for the purpose of the client's rehabilitation.

     IT IS FURTHER ORDERED that the testing condition mandated by
statute is suspended based on the Court's determination that the
defendant poses a low risk of future substance abuse.

     IT IS FURTHER ORDERED that the defendant shall comply with General
Order No. 01-05.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a special assessment of $100, which is due immediately. IT IS
FURTHER ORDERED that the Defendant shall pay a contribution of $300 to
go towards paying his attorney’s fees. The unpaid balance shall be due
during the period of imprisonment, at the rate of not less than $25 per
quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a total fine of $30,000, which shall bear interest as provided
by law.

     IT IS FURTHER ORDERED that the fine shall be paid in full
immediately.

     IT IS FURTHER ORDERED that pursuant to 18 U.S.C. § 3612(f)(3)(A),
interest on the fine is waived as it is found that the defendant does
not have the ability to pay interest. Payments may be subject to
penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

     IT IS FURTHER ORDERED that ordered that the defendant surrender
himself to the institution designated by the Bureau of Prisons at or
before 12 noon, on a date to be determined. In the absence of such
designation, the defendant shall report on or before January 4, 2018,
to the United States Marshal located at the Roybal Federal Building,
255 East Temple Street, Los Angeles, California 90012.

     IT IS FURTHER ORDERED that Defendant’ bond is exonerated.




Signed by:               District Judge
                                            HON. MANUEL L. REAL
                                            Kiry Gray, Clerk of Court
Dated/Filed: January 28, 2019          By     /s/ Christine Chung
             Month / Day / Year             Christine Chung, Deputy Clerk
    In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
    Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
    supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
    maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
    supervision period.




    The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                        While the defendant is on probation or supervised release pursuant to this judgment:
    1.   The defendant must not commit another                              9.    The defendant must not knowingly associate with
         federal, state, or local crime;                                          any persons engaged in criminal activity and must
    2.   he defendant must report to the probation                                not knowingly associate with any person convicted
         office in the federal judicial district of                               of a felony unless granted permission to do so by
         residence within 72 hours of imposition of a                             the probation officer. This condition will not apply
         sentence of probation or release from                                    to intimate family members, unless the court has
         imprisonment, unless otherwise directed by                               completed an individualized review and has
         the probation officer;                                                   determined that the restriction is necessary for
    3.   The defendant must report to the probation                               protection of the community or rehabilitation;
         office as instructed by the court or probation                     10.   The defendant must refrain from excessive use of
         officer;                                                                 alcohol and must not purchase, possess, use,
    4.   The defendant must not knowingly leave the                               distribute, or administer any narcotic or other
         judicial district without first receiving the                            controlled substance, or any paraphernalia related
         permission of the court or probation officer;                            to such substances, except as prescribed by a
    5.   The defendant must answer truthfully the                                 physician;
         inquiries of the probation officer, unless                         11.   The defendant must notify the probation officer
         legitimately asserting his or her Fifth                                  within 72 hours of being arrested or questioned by
         Amendment right against self-incrimination                               a law enforcement officer;
         as to new criminal conduct;                                        12.   For felony cases, the defendant must not possess a
    6.   The defendant must reside at a location                                  firearm, ammunition, destructive device, or any
         approved by the probation officer and must                               other dangerous weapon;
         notify the probation officer at least 10 days                      13.   The defendant must not act or enter into any
         before any anticipated change or within 72                               agreement with a law enforcement agency to act as
         hours of an unanticipated change in residence                            an informant or source without the permission of
         or persons living in defendant’s residence;                              the court;
    7.   The defendant must permit the probation                            14.   As directed by the probation officer, the defendant
         officer to contact him or her at any time at                             must notify specific persons and organizations of
         home or elsewhere and must permit                                        specific risks posed by the defendant to those
         confiscation of any contraband prohibited by                             persons and organizations and must permit the
         law or the terms of supervision and observed                             probation officer to confirm the defendant’s
         in plain view by the probation officer;                                  compliance with such requirement and to make
    8.   The defendant must work at a lawful                                      such notifications;
         occupation unless excused by the probation                         15.   The defendant must follow the instructions of the
         officer for schooling, training, or other                                probation officer to implement the orders of the
         acceptable reasons and must notify the                                   court, afford adequate deterrence from criminal
         probation officer at least ten days before any                           conduct, protect the public from further crimes of
         change in employment or within 72 hours of                               the defendant; and provide the defendant with
         an unanticipated change;                                                 needed educational or vocational training, medical
                                                                                  care, or other correctional treatment in the most
                                                                                  effective manner.



X        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth
         below).
    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

         The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C.
§3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and
penalties pertaining to restitution , however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
§3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the
victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-
pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                             Private victims (individual and corporate),
                             Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.




                    SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant.
In addition, the defendant shall not apply for any loan or open any line of credit without prior approval of the Probation
Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records
of all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.


         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
in full.

                    These conditions are in addition to any other conditions imposed by this judgment.
                                                                RETURN

      I have executed the within Judgment and Commitment as follows:
     Defendant delivered                                                               to
     on
     Defendant noted on
     appeal on
     Defendant released
     on
     Mandate issued on
     Defendant’s appeal
     determined on
     Defendant delivered                                                               to
     on
at
          the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          United States Marshal

                                                 B
                                                 y
               Date                                                       Deputy Marshal




                                                             CERTIFICATE

      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in
      my office, and in my legal custody.

                                                                          Clerk, U.S. District Court

                                                 B
                                                 y
               Filed                                                      Deputy Clerk
               Date




                                            FOR U.S. PROBATION OFFICE USE ONLY


     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2)
     extend the term of supervision, and/or (3) modify the conditions of supervision.
These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


(Signed)
           Defendant                                                  Date




           U. S. Probation Officer/Designated Witness                 Date
